 


109 HR 1526 IH: Security and Freedom Ensured Act of 2005 (SAFE) Act
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1526 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Otter (for himself, Mr. Simpson, Mr. Flake, Mr. Sanders, Mr. Conyers, Mr. Kucinich, Mr. Paul, Mr. Udall of New Mexico, Mr. Meeks of New York, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Foreign Intelligence Surveillance Act of 1978 and title 18, United States Code, to strengthen protections of civil liberties in the exercise of the foreign intelligence surveillance authorities under Federal law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Security and Freedom Ensured Act of 2005 (SAFE) Act. 
2.Limitation on roving wiretaps under Foreign Intelligence Surveillance Act of 1978Section 105(c) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(c)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by inserting before the semicolon the following: , however, if the identity is unknown, the facilities and places shall be specified; and 
(B)in subparagraph (B), by inserting before the semicolon the following: , however, if any of the facilities or places are unknown, the identity of the target shall be specified; and 
(2)in paragraph (2)(A), by inserting before the semicolon the following: , and, in cases where the facility or place at which the surveillance is to be directed is not known at the time the order is issued, that the surveillance be conducted only when the presence of the target at a particular facility or place has been ascertained by the person conducting the surveillance. 
3.Limitation on authority to delay notice of search warrantsSection 3103a of title 18, United States Code, is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking may have an adverse result (as defined in section 2705) and inserting will endanger the life or physical safety of an individual, result in flight from prosecution or the intimidation of a potential witness, or result in the destruction of or tampering with the evidence sought under the warrant; and 
(B)in paragraph (3), by striking a reasonable period and all that follows and inserting seven calendar days, which period, upon application of the Attorney General, the Deputy Attorney General, or an Associate Attorney General, may thereafter be extended by the court for additional periods of up to 21 calendar days each if the court finds, for each application, reasonable cause to believe that notice of the execution of the warrant will endanger the life or physical safety of an individual, result in flight from prosecution, or result in the destruction of or tampering with the evidence sought under the warrant.; and 
(2)by adding at the end the following new subsection: 
 
(c)Reports 
(1)On a semiannual basis, the Attorney General shall transmit to Congress and make public a report concerning all requests for delays of notice, and for extensions of delays of notice, with respect to warrants under subsection (b). 
(2)Each report under paragraph (1) shall include, with respect to the preceding six-month period— 
(A)the total number of requests for delays of notice with respect to warrants under subsection (b); 
(B)the total number of such requests granted or denied; and 
(C)for each request for delayed notice that was granted, the total number of applications for extensions of the delay of notice and the total number of such extensions granted or denied.. 
4.Privacy protections for library, bookseller, and other personal records under Foreign Intelligence Surveillance Act of 1978 
(a)Applications for ordersSubsection (b) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)shall specify that there are specific and articulable facts giving reason to believe that the person to whom the records pertain is a foreign power or an agent of a foreign power.. 
(b)OrdersSubsection (c)(1) of that section is amended by striking finds and all that follows and inserting 
finds that— 
(A)there are specific and articulable facts giving reason to believe that the person to whom the records pertain is a foreign power or an agent of a foreign power; and 
(B)the application meets the other requirements of this section.. 
(c)Oversight of requests for production of recordsSection 502 of that Act (50 U.S.C. 1862) is amended— 
(1)in subsection (a), by striking the Permanent and all that follows through the Senate and inserting the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate; and 
(2)in subsection (b), by striking On a semiannual basis, and all that follows through a report setting forth and inserting The report of the Attorney General to the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate under subsection (a) shall set forth. 
5.Privacy protections for computer users at libraries under national security authoritySection 2709 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting (1) before A wire or electronic communication service provider; and 
(B)by adding at the end the following new paragraph: 
 
(2)A library shall not be treated as a wire or electronic communication service provider for purposes of this section.; and 
(2)by adding at the end the following new subsection: 
 
(f)Library definedIn this section, the term library means a library (as that term is defined in section 213(2) of the Library Services and Technology Act (20 U.S.C. 9122(2)) whose services include access to the Internet, books, journals, magazines, newspapers, or other similar forms of communication in print or digitally to patrons for their use, review, examination, or circulation.. 
6.Modification of definition of domestic terrorism 
(a)ModificationSection 2331(5) of title 18, United States Code, is amended— 
(1)by striking subparagraphs (A) and (B) and inserting the following new subparagraph (A): 
 
(A)involve acts dangerous to human life that constitute a Federal crime of terrorism (as that term is defined in section 2332b(g)(5) of this title); and; and 
(2)by redesignating subparagraph (C) as subparagraph (B). 
(b)ConstructionNothing in section 2331 of title 18, United States Code, shall be construed to prohibit a State from enforcing the laws of the State relating to terrorism. 
7.Extension of patriot sunset provisionSection 224(a) of the USA PATRIOT ACT of 2001 (Public Law 107–56; 115 Stat. 295) is amended— 
(1)by striking 213, 216, 219,; and 
(2)by inserting and section 505 after by those sections). 
 
